BECKER, Circuit Judge,
dissenting in part.
I concur in parts III, IV, and V of the majority’s opinion. I dissent from part II, however, because I do not believe that either the bail schedule promulgated by a Municipal Judge who was part of the New Jersey judicial system or the township’s decision to follow that schedule can be deemed a municipal policy under Monell v. New York City, Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
Under Monell, a municipality cannot be held liable for the constitutional torts of its employees unless the plaintiffs can establish that the alleged constitutional violation was either (1) part of an officially promulgated policy, or (2) a practice of city officials “so permanent and well-settled” as to have the “force of law.” 436 U.S. at 691, 98 S.Ct. at 2036. In this case, the Wild-wood police detained the plaintiffs pursuant to a bail schedule that authorized routine overnight detention for minor offenses without the issuance of a summons. This schedule was established by order of a Wildwood Municipal Judge. The district court held that, because the Municipal Judge was not a part of the municipal government, but rather a part of the state court system, the bail schedule could not be considered a policy of the City of Wild-wood: “the municipal courts of the State of New Jersey and the rules controlling them are promulgated by the New Jersey Supreme Court and are not within the control or variation ... of the municipal authorities.” Joint App. at 321. The district court therefore found that the City of Wildwood could not be held liable under Monell. I agree.
The majority apparently accepts the district court’s view that, because the Municipal Judge is not a city employee, his promulgation of the bail schedule cannot be found to be a city policy or practice. The majority maintains, however, that the city’s decision to follow the schedule was a policy that suffices for liability under Monell. Although a municipality’s obedience to an order of a state court would not ordinarily be sufficient to support municipal liability, the majority holds that such obedience is enough in this case because the Municipal Judge’s order was blatantly illegal. In support of its position, the majority points to Rule 3:4-1, Rules Governing Criminal Practice (1985), promulgated by the New Jersey Supreme Court, which requires that persons charged with minor offenses be released in lieu of continued detention, except under certain defined circumstances not applicable to the plaintiffs in this case. Observing that the Municipal Judge’s bail schedule conflicts with this rule of the state Supreme Court, the majority concludes that the decision of the city police to follow the schedule was a “blatant and routine disregard ... of an applicable procedure” that amounts to a policy under Monell. Maj.Op. at 1067. According to the majority, the fact that the schedule was issued by the Municipal Court does not excuse city officials because they are presumed to know that Rule 3:4-1, and not the “repugnant bail schedule,” is the law to be followed. Id. at 1067.
I do not dispute the majority’s finding that the Municipal Judge’s bail schedule is invalid because it is in conflict with Rule *10713:4-1.* Nor do I dispute the majority’s conclusion that, if there had been no conflicting bail schedule, the city could be held liable for its failure to follow Rule 3:4-1. I dissent, however, because I believe that, regardless of the conflict between Rule 3:4-1 and the schedule, the City of Wild-wood cannot be held responsible for obeying the order of a Municipal Judge, a fully competent state judicial official. Although it may be clear to this Court that the municipal court’s schedule was invalid because it was in conflict with Supreme Court rules, it is unfair to require the Wildwood police to assess the constitutionality of the Municipal Judge’s order or to discover the conflict between two state court rules.
Policemen are not lawyers, and they have a right to rely on the considerable expertise and learning of state judges. The Municipal Judge was presumably aware of Rule 3:4-1, and the Wildwood police might well have thought that he had a reason for believing that his order was valid notwithstanding the conflict with the Supreme Court rule. At any rate, there is no evidence that the Wildwood police or any other Wildwood employee knew that the Municipal Judge’s bail schedule was invalid. In my view, the police should be entitled to follow the orders of a state court without first analyzing those orders to determine whether they are constitutionally sound. Cf. Michigan v. DeFillippo, 443 U.S. 31, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979) (“Society would be ill-served if its police officers took it upon themselves to determine which laws are and which are not constitutionally entitled to enforcement.”).
In sum, Wildwood acted in compliance with a bail schedule promulgated by a judge whose court “is an integral part of a state-wide judicial system” and who exercises the judicial power of the State of New Jersey. Kagan v. Caroselli, 30 N.J. 371, 377, 153 A.2d 17 (1959). It can therefore not be considered responsible for a policy so as to be subject to liability under Monell. I respectfully dissent.

 Indeed, were the judge not immune from liability, a suit might be properly maintained against him.